DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lutz on 01/10/2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.	(Currently Amended) A method for testing a media service and delivery system, comprising:
identifying a plurality of support systems associated with a transaction for providing a media service to a subscriber based on a subscription for media services available to the subscriber;
transmitting, to a subscriber system under test upstream from a headend, a generated test transaction indicative of providing the media service to the subscriber downstream from the
the test transaction including one or more data items corresponding to a successful rendering of the media service to the subscriber, and 
each support system having at least one data item updated by the test transaction for representing a successful deployment of the media service;
the test transaction operable to result in updates to the identified support systems for providing the media service, the support systems responsive to a production subscriber system for actual media service rendering, the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed; and
validating the updates by comparing the identified data items to known  values consistent with rendering the media service to the subscriber to assess proper operation of the subscriber system under test;
the media service being a video stream and the test transaction including a subscriber, a geographic area, a service level and a channel, comparing the known values further comprising: 
i) identifying a service level of the subscriber,
ii) identifying a set of channels based on the service level and the geographic area,
iii) determining if the channel in the test transaction is included in the identified set of channels, and	
iv) determining if the head end is directed to render the video stream based on whether the channel is in the identified set of channels;
delivering, based on the comparison, the result value indicative of whether the test transaction includes the data items for successfully providing the designated media service to the subscriber; and
based on the indication, deploying the subscriber system under test on the production subscriber system upstream from the headend and configured to provide the media service to the subscriber.

2.	(Original) The method of claim 1 wherein validation further includes comparing result values computed by the subscriber system under test for storage in the identified support systems with known values indicative of a successful completion of the test transaction for providing the media service to the subscriber for determining whether the support system under test may transition to replace the production subscriber system.

3. 	(Cancelled)

4. 	(Original) The method of claim 1 wherein the support systems are responsive to the production system via a network exchange.

5. 	(Original) The method of claim 1 wherein the test transaction is based on a service level, geographic region and channel set allocated to the subscriber.

6.	(Currently Amended) In a subscriber system for designating media services accessible by a plurality of subscribers according to a subscriber agreement, the 
receiving a designation of a subscriber and a media service to be rendered;
generating a test transaction indicative of providing the designated media service to the subscriber for validation in a subscriber system under test upstream from a headend, the test transaction including one or more data items corresponding to a successful rendering of the media service to the subscriber downstream from the headend;
identifying a plurality of support systems invoked for providing the media service to the subscriber, each support system having at least one data item updated by the test transaction for representing a successful deployment of the media service;
identifying the data items stored in thethe updates made based on the test transaction, the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed;
comparing the identified data items to know values consistent with rendering the media service to the subscriber from the
the media service being a video stream and the test transaction including a subscriber, a geographic area, a service level and a channel, comparing the known values further comprising: 
i) identifying a service level of the subscriber,
ii) identifying a set of channels based on the service level and the geographic area,
iii) determining if the channel in the test transaction is included in the identified set of channels, and	
iv) determining if the head end is directed to render the video stream based on whether the channel is in the identified set of channels;
ensuring that the known values are inclusive of each data item at each support system updated by the test transaction prior to directing the head end to provide the media service;
delivering, based on the comparison, the result value indicative of whether the test transaction includes the data items for successfully providing the designated media service to the subscriber; and
based on the indication, deploying the subscriber system under test on a production system upstream from the headend and configured to provide the media service to the subscriber.

7.	(Original) The method of claim 6 wherein the subscriber system under test is a suite of computer instructions operable to be launched on one or more computers defining the production system.

8.	(Original) The method of claim 6 wherein the generated test transaction is indicative of directing a head end to provide the designated media service to the subscriber.

9.	(Original) The method of claim 8 wherein the test transaction further includes a channel and a service level, the service level attributed to the subscriber, and the known values are indicative of whether the channel is included in a set of channels corresponding to the service level of the subscriber.

10.	(Original) The method of claim 6 further comprising mimicking, in the data items in the test transaction, known values that, if containing information based on an actual subscriber and media service, would allow the production system to render the media service to the actual subscriber.

11.	(Cancelled)

12. 	(Currently Amended) The method of claim 6
identifying a data repository coupled to each support system, the repositories each storing at least one of the data items for comparison with a corresponding test case including the known data item; and
retrieving the data item from the repository for comparison with the known data item.

13. 	(Original) The method of claim 12 further comprising retrieving, from the plurality of data repositories, the data items corresponding to updates made based on the test transaction.

claim 6

15.	(Cancelled)

16.	(Cancelled)

17.	(Currently Amended) The method of claim 6
i) identifying a medium of monetary exchange corresponding to the subscriber;
ii) determining a cost of the media service; and
iii) associating the determined cost with the identified medium for the subscriber.
 
18.	(Original) The method of claim 14 further comprising: 
		i) identifying the support system having the channel mapping;
ii) referencing, on the identified support system, the mapping to map the subscriber and service level to a channel set corresponding to a geographic area and service level of the subscriber;
iii) comparing a channel for providing the designated media service with the mapped channel set; and


19.	(Currently Amended) A non-transitory computer readable storage medium having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
receive a designation of a subscriber and a media service to be rendered in a subscriber system for designating media services accessible by a plurality of subscribers;
generate a test transaction indicative of providing the designated media service to the subscriber for validation in a subscriber system under test upstream from a headend, the test transaction including one or more data items corresponding to a successful rendering of the media service to the subscriber downstream from the headend;
identify a plurality of support systems invoked for providing the media service to the subscriber, each support system having at least one data item updated by the test transaction for representing a successful deployment of the media service;
identify the data items stored in thethe updates made based on the test transaction, the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed;
the
the media service being a video stream and the test transaction including a subscriber, a geographic area, a service level and a channel, comparing the known values further comprising: 
i) identifying a service level of the subscriber,
ii) identifying a set of channels based on the service level and the geographic area,
iii) determining if the channel in the test transaction is included in the identified set of channels, and	
iv) determining if the head end is directed to render the video stream based on whether the channel is in the identified set of channels;
ensure that the known values are inclusive of each data item at each support system updated by the test transaction prior to directing the head end to provide the media service;
deliver, based on the comparison, the result value indicative of whether the test transaction includes the data items for successfully providing the designated media service to the subscriber; and
based on the indication, deploy the subscriber system under test on a production system upstream from the headend and configured to provide the media service to the subscriber.



21. 	(Currently Amended) A method comprising: 
receiving notification of a subscriber and a new media service to be provided to the subscriber in a network environment, the new media service emanating downstream to the subscriber via a headend
transmitting, to a subscriber system under test upstream from the headend, a generated test transaction indicative of providing the new media service to the subscriber, 
the test transaction including one or more data items corresponding to a successful rendering of the media service to the subscriber; 
validating based on the transaction, configuration settings in a test network upstream from a the headend by comparing the included data items to known values consistent with providing upstream from the headend, the support systems continuing to perform operations for actual media servicess,each support system having at least one data item updated by the test transaction for representing a successful deployment of the media service;
identifying the data items stored in the plurality of support systems corresponding to the updates made based on the test transaction, the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed;
the media service being a video stream and the test transaction including a subscriber, a geographic area, a service level and a channel, validating the configuration settings further comprising: 
i) identifying a service level of the subscriber,
ii) identifying a set of channels based on the service level and the geographic area,
iii) determining if the channel in the test transaction is included in the identified set of channels, and	
iv) determining if the head end is directed to render the video stream based on whether the channel is in the identified set of channels;
delivering, based on the validation, the result value indicative of whether the test transaction includes the data items for successfully providing the designated media service to the subscriber; and 
implementing the validated configuration settings upstream from the headend in the actual network to provide the media service to the subscriber downstream from the headend.

available for transmission 

23.	(Previously Presented) The method of claim 1 further comprising:
	inserting mimicked values into the test transaction, the mimicked values selected based on results expected from the support systems;
	generating a known value indicative of a successful completion from the support systems based on the mimicked value; and
	validating the updates based on a comparison of the known value with the result value based on the support systems and the mimicked value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitation of transmitting, to a subscriber system under test upstream from a headend, a generated test transaction indicative of providing the media service to the subscriber downstream from the headend, the test transaction including one or more data items corresponding to a successful rendering of the media service to the subscriber, and each support system having at least one data item updated by the test transaction for representing a successful deployment of the media service; the test transaction operable to result in updates to the identified support systems for providing the media service, the support systems responsive to a production subscriber system for actual media service rendering, the support systems continuing to perform operations for actual media service rendering to subscribers while a result value is computed, whether viewed alone or in combination to one another.
 Vitale et al. (US-PAT-NO: 7,111,318 B2) teaches performing operations that involve testing within a community antenna television system.
 Anderson et al. (US-PGPUB-NO: 2008/0134165 A1) teaches content or data delivery over a network, deploying multiple versions of different types of software over a network.
 Flask (US-PGPUB-NO: 2017/0063478 A1) teaches a test instrument coupled to a test point in a network.
 Booth (US-PGPUB-NO: 2002/0032908 A1) teaches selecting head-end equipment and services for digital cable service distribution system.
 Creamer et al. (US-PGPUB-NO: 2002/0176543 A1) teaches a telephone call simulator for testing large sets of subscribers.
 Grinkemeyer et al. (US-PGPUB-NO: 2020/0145301 A1) teaches testing small network useful for coaxial-cabled network running a protocol such as MoCA.
 Qadri et al. (US-PGPUB-NO: 2019/0213104 A1) teaches validation using a
validation as a service. A cloud validation service provider acquires and securely
stores certifications tests developed by cloud component providers, integrated
solution providers and others.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193